Case 6:21-cv-00587-ADA Document 1-4 Filed 06/09/21 Page 1 of 23




               Exhibit 4
                                        Case 6:21-cv-00587-ADA Document 1-4 Filed 06/09/21 Page 2 of 23




 Humax makes WiFi systems including routers and extenders




https://quantum.humaxdigital.com/product/quantum-t9/





                                        Case 6:21-cv-00587-ADA Document 1-4 Filed 06/09/21 Page 3 of 23




 The T9 AC2400 is a system that provides WiFi access




https://quantum.humaxdigital.com/product/quantum-t9/
                              Case 6:21-cv-00587-ADA Document 1-4 Filed 06/09/21 Page 4 of 23




 The T9 AC2400 provides WiFi access simultaneously to multiple end units that are located throughout rooms in a
  building
                                            Case 6:21-cv-00587-ADA Document 1-4 Filed 06/09/21 Page 5 of 23



https://quantum.humaxdigital.com/product/quantum-t9/
                                        Case 6:21-cv-00587-ADA Document 1-4 Filed 06/09/21 Page 6 of 23




   The T9 AC2400 can control which WiFi signals are sent to which end units




https://quantum.humaxdigital.com/product/quantum-t9/
                                            Case 6:21-cv-00587-ADA Document 1-4 Filed 06/09/21 Page 7 of 23




    The T9 AC2400 has video streaming capabilities




https://quantum.humaxdigital.com/product/quantum-t9/
                                        Case 6:21-cv-00587-ADA Document 1-4 Filed 06/09/21 Page 8 of 23




 The T9 AC2400 supports MU-MIMO and beam-forming technologies




https://quantum.humaxdigital.com/product/quantum-t9/
                                            Case 6:21-cv-00587-ADA Document 1-4 Filed 06/09/21 Page 9 of 23




https://quantum.humaxdigital.com/product/quantum-t9/
                                           Case 6:21-cv-00587-ADA Document 1-4 Filed 06/09/21 Page 10 of 23




    The T9 AC2400 supports the latest advanced Wi-Fi standards (802.11n and 802.11ac) for maximum range and
     elimination of dead zones




https://quantum.humaxdigital.com/product/quantum-t9/
                                            Case 6:21-cv-00587-ADA Document 1-4 Filed 06/09/21 Page 11 of 23




US9344183 vs. 802.11n/ac (Wi-Fi) Wireless Routers and Access Points
Summary:

This chart compares claims 1 of US9344183 to 802.11n/ac compliant wireless routers and access points. Claim 1 is directed to a system for distributing
orthogonal frequency division multiplexing (OFDM) signals carrying multimedia information throughout a multi-room building to multiple end units. A key
aspect of the claim that differentiates it from earlier versions of the 802.11 standard (a/b/g) is it requires transmission in multiple directions to multiple end
units. This function is supported by multiple-input multiple-output (MIMO) technology, which was introduced in 2009 by 802.11n and later improved in 2013
by 802.11ac. Future versions of the 802.11 standard will also use MIMO technology.

With a priority date of February 29, 2000, US9344183 predates the 802.11ac standard by 13 years and the 802.11n standard by 9 years. These standards
use orthogonal frequency division multiplexing as well as multiple-input multiple-output (MIMO) technology both of which compensate for multi-path
transmission effects that occur from radio frequency (RF) line of sight (LOS) and RF non-LOS transmission paths, such as occur in multi-room buildings.
OFDM technology provides adequate symbol width and guard intervals so as to alleviate inter symbol interference (ISI) effects such as can occur due to
multi-path, reflection and absorption phase induced losses. When using broadcast/multicast transmission, 802.11n/ac routers and access points do not
expect acknowledgement (ACK) messages from the end-users devices upon the successful reception of packets. In 2009, IEEE 802.11n introduced MIMO
directed beamforming techniques, which supported maximum of four space-time streams per transmission. This feature provided the capability to direct
transmissions to one or more diversely located end units. IEEE 802.11ac increases the maximum number of space-time streams to eight.



US9344183 – CLAIM 1                                                                  Commentary & Evidence
                                                                                        {References at end}

1. A multimedia device for use in   Commentary:
an indoor, multi-room, home or
                                    IEEE 802.11n/ac wireless distribution systems include 802.11n/ac compliant wireless routers and access points.
business, building environment,
                                    Evidence:
comprising:
                                    “The single-link and multi-station enhancements supported by 802.11ac enable several new WLAN usage scenarios, such as
                                    simultaneous streaming of HD video to multiple clients throughout the home, rapid synchronization and backup of large data
                                    files, wireless display, large campus/auditorium deployments, and manufacturing floor automation. [6]

                                    With the inclusion of USB 3.0 interface, 802.11ac access points and routers can use locally attached storage to provide various
                                    services that fully utilize their WLAN capacities, such as video streaming, FTP servers, and personal cloud services.[7] With
                                               Case 6:21-cv-00587-ADA Document 1-4 Filed 06/09/21 Page 12 of 23




US9344183 – CLAIM 1                                                                     Commentary & Evidence
                                                                                            {References at end}

                                       storage locally attached through USB 2.0, filling the bandwidth made available by 802.11ac was not easily accomplished.” {1}

a distribution box located in one of   Commentary:
the rooms of the indoor, multi-
                                       An IEEE 802.11n/ac compliant wireless router has a Wide Area Network (WAN) port for connecting to a broadband modem. The
room, building environment and         broadband modem connects to an Internet service provider via a Cable, DSL, fiber optic line, or terrestrial antenna to receive
having at least one input for          signals carrying data that provides the Internet service. The Internet service provides many different data and program sources
                                       from servers connected to the Internet. The wireless router uses 802.11n/ac (Wi-Fi) to communicate wirelessly to multiple Wi-Fi
receiving a signal from at least one
                                       clients simultaneously. The coverage area of a Wi-Fi network can be extended by connected to the wireless router to multiple
of a wireless source and a wired       Access Points (AP) is physically diverse locations.
source,
                                       Evidence:

                                       “Router: This is the central device of a home network into which you can plug one end of a network cable. The other end of the
                                       cable goes into a networking device that has a network port. If you want to add more network devices to a router, you'll need
                                       more cables and more ports on the router. These ports, both on the router and on the end devices, are called Local Area
                                       Network (LAN) ports.” {3}

                                       “Wide-area network (WAN) port: Also known as the internet port. Generally, a router has just one WAN port. (Some business
                                       routers come with dual WAN ports, so one can use two separate internet services at a time.) On any router, the WAN port will
                                       be separated from the LAN ports, and is often distinguished by being a different color. A WAN port is used to connect to an
                                       internet source, such as a broadband modem.” {3}

                                       “Broadband modem: Often called a DSL modem or cable modem, a broadband modem is a device that bridges the internet
                                       connection from a service provider to a computer or to a router, making the internet available to consumers.” {3}

                                       “A wireless network is very similar to a wired network with one big difference: devices don't use cables to connect to the router
                                       and one another. Instead, they use radio wireless connections called Wi-Fi (Wireless Fidelity), which is a friendly name for the
                                       802.11 networking standards supported by the Institute of Electrical and Electronics Engineers (IEEE). Wireless networking
                                       devices don't need to have ports, just antennas, which sometimes are hidden inside the device itself. In a typical home
                                       network, there are generally both wired and wireless devices, and they can all talk to one another. In order to have a Wi-Fi
                                       connection, there needs to be an access point and a Wi-Fi client.” {3}
                                                Case 6:21-cv-00587-ADA Document 1-4 Filed 06/09/21 Page 13 of 23




US9344183 – CLAIM 1                                                                      Commentary & Evidence
                                                                                             {References at end}

                                       “Access point: An access point (AP) is a central device that broadcasts a Wi-Fi signal for Wi-Fi clients to connect to. Generally,
                                       each wireless network, like those you see popping up on your phone's screen as you walk around a big city, belongs to one
                                       access point. You can buy an AP separately and connect it to a router or a switch to add Wi-Fi support to a wired network, but
                                       generally, you want to buy a wireless router, which is a regular router (one WAN port, multiple LAN ports and so on) with a
                                       built-in access point. Some routers even come with more than one access point (see discussion of dual-band and tri-band
                                       routers below).” {3}

                                       “Wi-Fi client: A Wi-Fi client or WLAN client is a device that can detect the signal broadcast by an access point, connect to it and
                                       maintain the connection. All recent laptops, phones and tablets on the market come with built-in Wi-Fi capability.” {3}

the signal having at least one of an   Commentary:
audio component and a video
                                       The wireless signals transmitted by an 802.11n/ac compliant wireless router or access point include signals for video streaming
component; and                         and broadband data communications.

                                       Evidence:

                                       “802.11ac is the latest evolution of Wi-Fi, and it should be particularly good for gaming and HD video streaming.” {4}

                                       “The single-link and multi-station enhancements supported by 802.11ac enable several new WLAN usage scenarios, such as
                                       simultaneous streaming of HD video to multiple clients throughout the home, rapid synchronization and backup of large data
                                       files, wireless display, large campus/auditorium deployments, and manufacturing floor automation.” {1}

                                       “The last major revision to the main WiFi standard was 802.11ac, which was designed to dramatically increase the speed of
                                       data transfers. This is the first standard on the way to “Gigabit WiFi” where speeds can reach 1 Gbit/s, by far the fastest WiFi
                                       version to date. 802.11ac also runs solely on the less cluttered 5 GHz band and this higher frequency and modulation rate
                                       allows for a higher speed, at the expense of range compared with 2.4 GHz 802.11n or g.” {5}

an orthogonal frequency division       Commentary:
multiplexing (OFDM) transceiver
                                       IEEE 802.11 n/ac routers and access points use OFDM transmission techniques. They also supports MIMO transmission, which
operatively connected to the at        uses multiple input and multiple output antennas to improve signal transmission in indoor environments. MIMO also provides
least one input of the distribution    beamforming capabilities.
                                             Case 6:21-cv-00587-ADA Document 1-4 Filed 06/09/21 Page 14 of 23




US9344183 – CLAIM 1                                                                   Commentary & Evidence
                                                                                          {References at end}

box,                                Evidence:

                                    “Traditionally, radio engineers treated natural multipath propagation as an impairment to be mitigated. MIMO is the first radio
                                    technology that treats multipath propagation as a phenomenon to be exploited. MIMO multiplies the capacity of a radio link by
                                    transmitting multiple signals over multiple, co-located antennas. This is accomplished without the need for additional power or
                                    bandwidth. Space–time codes are employed to ensure that the signals transmitted over the different antennas are orthogonal
                                    to each other, making it easier for the receiver to distinguish one from another. Even when there is line of sight access between
                                    two stations, dual antenna polarization may be used to ensure that there is more than one robust path.

                                    OFDM enables reliable broadband communications by distributing user data across a number of closely spaced, narrowband
                                    subchannels.[1] This arrangement makes it possible to eliminate the biggest obstacle to reliable broadband communications,
                                    intersymbol interference (ISI). ISI occurs when the overlap between consecutive symbols is large compared to the symbols’
                                    duration. Normally, high data rates require shorter duration symbols, increasing the risk of ISI. By dividing a high-rate data
                                    stream into numerous low-rate data streams, OFDM enables longer duration symbols. A cyclic prefix (CP) may be inserted to
                                    create a (time) guard interval that prevents ISI entirely. If the guard interval is longer than the delay spread—the difference in
                                    delays experienced by symbols transmitted over the channel—then there will be no overlap between adjacent symbols and
                                    consequently no intersymbol interference. Though the CP slightly reduces spectral capacity by consuming a small percentage
                                    of the available bandwidth, the elimination of ISI makes it an exceedingly worthwhile tradeoff. “{6}

and operative for wirelessly and    Commentary regarding broadcasting:
unidirectionally broadcasting the
signal using OFDM modulation        IEEE 802.11n/ac supports broadcast transmission of data frames, in which case there the receiving end unit does not send an
inside the indoor, multi-room,      acknowledgement when it receives a data frame. In IEEE 802.11n (2009) the nomenclature for broadcast and multicast frames
building environment                changed to “group addressed” frames. Generally, group addressed frames are frames that are addressed to more than one
                                    destination. The Quality of Service (QoS) control field of a data frame is a 16-bit field that identifies the traffic category or
                                    traffic stream to which the frame belongs and other QoS-related information about the frame. The Ack Policy subfield (bits 5
                                    and 6) of the QoS control field is used to specify whether or not the data frame requires an acknowledgement. The combination
                                    of bit 5 = 1 and bit 6 = 0 is used for group addressed data frames to indicate that an acknowledgement is not required for the
                                    data frame.

                                    Evidence regarding broadcasting:

                                    “Frames transmitted to a broadcast or multicast destination (Address 1 has the group bit set) have a duration of 0. Such frames
                                    are not part of an atomic exchange and are not acknowledged by receivers, so contention-based access to the medium can
                               Case 6:21-cv-00587-ADA Document 1-4 Filed 06/09/21 Page 15 of 23




US9344183 – CLAIM 1                                                      Commentary & Evidence
                                                                             {References at end}

                      begin after the conclusion of a broadcast or multicast data frame.” {2}




                                                                                                                {8}

                      7.1.3.5 QoS Control field
                      “The QoS Control field is a 16-bit field that identifies the traffic category (TC) or traffic stream (TS) to which the frame belongs
                      and various other QoS-related information about the frame that varies by frame type and subtype.” {8}


                      7.1.3.5.3 Ack Policy subfield

                      Table 7-6—Ack Policy subfield in QoS Control field of QoS data frames




                                                                                                      {8}
                                            Case 6:21-cv-00587-ADA Document 1-4 Filed 06/09/21 Page 16 of 23




US9344183 – CLAIM 1                                                                  Commentary & Evidence
                                                                                         {References at end}



from the distribution box in the   Commentary
room in multiple directions
                                   In 2009, IEEE 802.11n introduced MIMO transmission capability, which supports directed beamforming. Beamforming enables
                                   transmissions to be spatially directed to a one or more diversely located receivers. In 2013, IEEE 802.11ac extended the
                                   maximum number of space-time streams supported from four streams in 802.11n to eight in 802.11ac. The Very High
                                   Throughput (VHT) physical specification (PHY) of 802.11ac applies to individually addressed and group addressed transmission
                                   (see the earlier discussion regarding broadcast/multicast transmissions now referred to as group addressed transmissions). The
                                   VHT PHY also provides support for downlink multi-user (MU) transmissions. A downlink MU transmission supports up to four
                                   users with up to four space-time streams per user with the total number of space-time streams not exceeding eight. The
                                   following figure depicts directed space-time streams being transmitted to end units. Note that either the transmission depicted
                                   by the blue arrows (i.e. eight streams) or the transmission depicted by the green arrows and the red arrows (i.e. total of eight
                                   streams) would occur simultaneously, so as not to exceed the maximum of eight streams.

                                   Evidence:

                                   “22. Very High Throughput (VHT) PHY specification

                                   22.1 Introduction
                                   22.1.1 Introduction to the VHT PHY
                                   Clause 22 specifies the PHY entity for a very high throughput (VHT) orthogonal frequency division multiplexing (OFDM) system.
                                   In addition to the requirements in Clause 22, a VHT STA shall be capable of transmitting and receiving
                                   PPDUs that are compliant with the mandatory PHY specifications defined in Clause 20.
                                   The VHT PHY is based on the HT PHY defined in Clause 20, which in turn is based on the OFDM PHY defined in Clause 18. The
                                   VHT PHY extends the maximum number of space-time streams supported to eight and provides support for downlink multi-user
                                   (MU) transmissions. A downlink MU transmission supports up to four users with up to four space-time streams per user with the
                                   total number of space-time streams not exceeding eight.

                                   NOTE—A VHT SU PPDU includes individually addressed and group addressed transmissions.” {9}
                                       Case 6:21-cv-00587-ADA Document 1-4 Filed 06/09/21 Page 17 of 23




US9344183 – CLAIM 1                                                            Commentary & Evidence
                                                                                  {References at end}




                               {7}

to a plurality of end units,   Commentary:

                               An IEEE 802.11n/ac compliant wireless router or access point is capable of communicating with many types of end units.
                                              Case 6:21-cv-00587-ADA Document 1-4 Filed 06/09/21 Page 18 of 23




US9344183 – CLAIM 1                                                                    Commentary & Evidence
                                                                                           {References at end}

                                      Examples of the various types of end units, which are 802.11n/ac compliant Wi-Fi client devices is given in the table below.
                                      These Wi-Fi client devices include handheld devices, laptops, tablets, PCs, digital TVs and set-top boxes.

                                      Evidence:




                                                                                                                             {1}



at least one of the end units being   Commentary:
located in another room separated
by a wall from the one room of the    Transmissions from IEEE 802.11n/ac compliant routers and access points are capable of passes through walls of an indoor,
indoor, multi-room, building          multi-room building. The excerpt from the referenced research paper describes an office scenario in which an 802.11ac access
environment,                          point was tested. The access point is depicted as a blue square in the figure. Wireless devices at locations E, G, and H receive
                                      non-line of sight transmissions through at least one interior wall. IEEE 802.11n routers and access points are thought to have
                                      better wall penetration capability than similar 802.11ac systems because they transmit at 2.4 GHz, as compared to 802.11ac
                                      systems, which transmit at 5 GHz. Although some 802.11ac routers and access point support dual frequencies – 2.4Ghz and 5
                                      GHz.
                              Case 6:21-cv-00587-ADA Document 1-4 Filed 06/09/21 Page 19 of 23




US9344183 – CLAIM 1                                                   Commentary & Evidence
                                                                         {References at end}


                      Evidence:

                      “3. 802.11AC THROUGHPUT & JITTER PERFORMANCE CHARACTERIZATION

                      3.1 Office scenario

                      We deploy an indoor 802.11ac WLAN testbed in our offices, covering an area of 40×15m2. The office testbed is depicted in Fig.
                      1 with the blue square indicating the AP and the red circles the clients. The average RSSI and other characteristics of each
                      client evaluated in the office testbed are described in Table 1. “{10}
                              Case 6:21-cv-00587-ADA Document 1-4 Filed 06/09/21 Page 20 of 23




US9344183 – CLAIM 1                                                    Commentary & Evidence
                                                                           {References at end}




                                                                         {10}

                      “5Ghz does have a downside in that it is less able to penetrate solid walls and objects, so if you go outside your house to use
                      your phone, your connection might drop. So to sum up, 2.4Ghz is very congested resulting in dropped connections and slow
                      data throughput. However, it is better suited for transmitting data over longer ranges and through walls and other solid objects.
                      5Ghz by contrast, is what we’ll call the “indoor” band. It’s ideal for connections inside the house due to the lack of congestion,
                      higher data transmission rates, and smaller effective range. It’s also the only band available if you want to take advantage of
                                              Case 6:21-cv-00587-ADA Document 1-4 Filed 06/09/21 Page 21 of 23




US9344183 – CLAIM 1                                                                    Commentary & Evidence
                                                                                           {References at end}


                                      the newer, super-fast wireless AC standard. {11}


the at least one end unit receiving   Commentary:
the unidirectionally broadcast
signal through the wall via packets   IEEE 802.11n/ac compliant routers and access points use OFDM transmission techniques that enable the transmission to resist
each having a width of sufficient     multi-path reflection and absorption phase induced losses. The first references compares 802.11ac transmission testing (link
duration to resist multi-path         quality) results between an office testbed, in which the interior walls were made of concrete and steel, to a home testbed, in
reflection and absorption phase
                                      which the interior walls were made of wood. In both cases the transmissions penetrated the interior walls, even though the
induced losses.
                                      walls made of concrete and steel provided a higher degree of reflections and multi-path effects. The second reference
                                      describes how OFDM signals resist these effects. Specifically, by distributing the data across multiple subchannels, the data
                                      rate on each subchannel is slow enough that the transmitted data symbols are of long enough duration to resist intersymbol
                                      interference, which is caused by the effects of multi-path reflection and absorption phase induced losses. Therefore, the
                                      transmitted packets, which comprise these symbols, are of sufficient duration to resist these effects.

                                      Evidence:

                                      “3.2 Home scenario

                                      To validate that the results presented in §3.1 are consistent in more than one testbed, we repeat the same characterization
                                      with the same methodology in a home testbed covering an area of 18 × 15m2 (mainly built of wood). The links evaluated are
                                      described in Table 4. Note that we examined multiple different areas of the home environment but there was not high variation
                                      in link qualities and therefore we only present four links.

                                      We see that the trend of the office regression (Fig. 3) heatmaps is similar is followed also in the case of the home testbed (Fig.
                                      4). However, the trend for each feature in the home testbed is much clearer and more monotonic and consistent across the
                                      different link qualities because of the lack of high human interference, as well as the material (wood) the home testbed is made
                                      of – compared to the office one (concrete, steel) – minimizing the impact of reflections and multipath. “{10}

                                      “OFDM enables reliable broadband communications by distributing user data across a number of closely spaced, narrowband
                                      subchannels.[1] This arrangement makes it possible to eliminate the biggest obstacle to reliable broadband communications,
                                      intersymbol interference (ISI). ISI occurs when the overlap between consecutive symbols is large compared to the symbols’
                               Case 6:21-cv-00587-ADA Document 1-4 Filed 06/09/21 Page 22 of 23




US9344183 – CLAIM 1                                                     Commentary & Evidence
                                                                            {References at end}

                      duration. Normally, high data rates require shorter duration symbols, increasing the risk of ISI. By dividing a high-rate data
                      stream into numerous low-rate data streams, OFDM enables longer duration symbols. A cyclic prefix (CP) may be inserted to
                      create a (time) guard interval that prevents ISI entirely. If the guard interval is longer than the delay spread—the difference in
                      delays experienced by symbols transmitted over the channel—then there will be no overlap between adjacent symbols and
                      consequently no intersymbol interference. Though the CP slightly reduces spectral capacity by consuming a small percentage
                      of the available bandwidth, the elimination of ISI makes it an exceedingly worthwhile tradeoff. “{6}
                                             Case 6:21-cv-00587-ADA Document 1-4 Filed 06/09/21 Page 23 of 23



{1} New scenarios and configurations https://en.wikipedia.org/wiki/IEEE_802.11ac
{2} 802.11 Wireless Networks: The Definitive Guide, 2nd Edition, Chapter 4, 802.11 Framing in Detail https://www.safaribooksonline.com/library/view/80211-wireless-
networks/0596100523/ch04.html
{3} Home networking: Everything you need to know https://www.cnet.com/how-to/home-networking-explained-part-1-heres-the-url-for-you/
{4} 802.11ac: what you need to know http://www.techradar.com/news/networking/wi-fi/802-11ac-what-you-need-to-know-1059194
{5} WiFi standards explained: what you should know about the new 802.11 ad, ah & af standards http://www.androidauthority.com/wifi-standards-explained-802-11b-g-n-
ac-ad-ah-af-666245/
{6} MIMO-OFDM https://en.wikipedia.org/wiki/MIMO-OFDM
{7} 802.11ac A Survival Guide, Chapter 4: Beamforming in 802.11ac http://chimera.labs.oreilly.com/books/1234000001739/ch04.html
{8} IEEE Std 802.11n-2009
{9} IEEE Std 802.11ac-2013

{10} Evaluating 802.11ac Features in Indoor WLAN: An Empirical Study of Performance and Fairness
https://s3-us-west-1.amazonaws.com/disneyresearch/wp-content/uploads/20161017225518/Evaluating-802.11ac-Features-in-Indoor-WLAN-An-Empirical-Study-of-
Performance-and-Fairness-Paper.pdf
{11} What’s the Difference Between 2.4 and 5-Ghz Wi-Fi? (and Which Should You Use) http://www.howtogeek.com/222249/whats-the-difference-between-2.4-ghz-and-5-
ghz-wi-fi-and-which-should-you-use/
